            Case 1:19-cv-09162-LGS Document 1 Filed 10/03/19 Page 1 of 6



Shan P. Massand
MCGUIREWOODS LLP
1251 Avenue of the Americas, 20th Floor
New York, New York 10020
(212) 548-2100
smassand@mcguirewoods.com

Attorneys for Defendant Bank of America, N.A.

                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------- X
 DAVE SHOSTACK,                                             : Case No. 19-9162
                                                            :
                                     Plaintiff,             : (Removed from the Civil Court of
                                                            : the City of New York, County of
                   v.                                       : New York, Index No. CV-025002-
                                                            : 19/NY)
 BANK OF AMERICA CORPORATION,                               :
                                                              NOTICE OF REMOVAL BY
                                                            :
                                                              DEFENDANT BANK OF
                                     Defendant.             :
                                                              AMERICA, N.A.
                                                            :
 ---------------------------------------------------------- X

       PLEASE TAKE NOTICE that Defendant Bank of America, N.A. (“BANA”),

erroneously sued herein as “Bank of America Corporation,” hereby removes the above-titled

action from the Civil Court of the City of New York, County of New York, in which the action is

currently pending, to the United States District Court for the Southern District of New York on the

grounds that this Court has original and removal jurisdiction over this civil action pursuant to 28

U.S.C. §§ 1331, 1441, 1446 and all other applicable bases for removal. BANA states as follows

in support of this notice:

                     PLEADINGS AND FILINGS IN SUPREME COURT

       1.      On or about September 24, 2019, Plaintiff Dave Shostack (“Plaintiff”) filed a

Complaint in the Civil Court of the City of New York, County of New York (“New York County

Civil Court”), captioned Dave Shostack v. Bank of America Corporation, bearing Index No. CV-


                                                1
            Case 1:19-cv-09162-LGS Document 1 Filed 10/03/19 Page 2 of 6



025002-19/NY. A true and correct copy of the Summons and Complaint filed by Plaintiff in the

New York County Civil Court Action is attached hereto as Exhibit A.

       2.      On September 27, 2019, BANA was served with a copy of the Complaint.

                                 TIMELINESS OF REMOVAL

       3.      This action has not been previously removed to federal court.

       4.      This Notice of Removal is timely filed. Under 28 U.S.C. § 1446(b) the Notice of

Removal may be filed within thirty days of receipt of the initial pleading setting forth the claim.

Specifically, 28 U.S.C. § 1446(b), provides that the Notice of Removal is to be filed within thirty

days of receipt “through service or otherwise, of a copy of the initial pleading setting forth the

claim for relief upon which such action or proceeding is based . . .” BANA has filed this Notice

of Removal within 30 days of the first date upon which it was served with any paper giving it

knowledge that the action was removable, i.e., the Complaint.

                        ORIGINAL AND REMOVAL JURISDICTION

       5.      In the New York County Civil Court Action, Plaintiff alleges violations of the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, et seq. (See Complaint ¶¶ 1, 5,

13-15.) Accordingly, the New York County Civil Court Action presents a federal question within

the meaning of 28 U.S.C. § 1331, because it involves claims and/or issues arising in whole or in

part under the Constitution, laws, or treaties of the United States. Therefore, this Court has original

jurisdiction over the New York County Civil Court Action.

       6.      Under 28 U.S.C. § 1441 (a), “any civil action brought in a State court of which the

district courts of the United States have original jurisdiction, may be removed by the defendant or

the defendants, to the district court of the United States for the district and division embracing the

place where such action is pending.”



                                                  2
            Case 1:19-cv-09162-LGS Document 1 Filed 10/03/19 Page 3 of 6



       7.      Plaintiff’s Complaint presents a federal question for determination, i.e., whether

BANA violated the TCPA. Accordingly, this case is a civil action over which this District Court

has original jurisdiction pursuant to 28 U.S.C. § 1331 and is one which may be removed to this

Court by BANA pursuant to 28 U.S.C. § 1441 et seq. in that it arises under Title VII. (See generally

Exhibit A).

       8.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(a).

       9.      Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders served

upon or otherwise received by BANA are attached hereto as Exhibit A.

       10.     In accordance with 28 U.S.C. § 1446(d), BANA will give prompt written notice of

this Notice of Removal to all parties and to the Clerk of the New York County Civil Court. A

copy of the Notice of Filing of Notice of Removal to the New York County Civil Court is attached

hereto as Exhibit B.

       11.     By filing this Notice of Removal, BANA does not waive any defenses either

procedural or substantive, which may be available to it, including, but not limited to, its right to

contest in personam jurisdiction, improper service of process or the absence of venue in this Court

or in the court from which the action has been removed.

       WHEREFORE, BANA removes the New York County Civil Court Action from the Civil

Court of the City of New York, County of New York to the United States District Court for the

Southern District of New York.


Dated: New York, New York
       October 2, 2019                        Respectfully submitted,

                                              /s/ Shan P. Massand
                                              Shan P. Massand
                                              MCGUIREWOODS LLP
                                              1251 Avenue of the Americas, 20th Floor

                                                 3
        Case 1:19-cv-09162-LGS Document 1 Filed 10/03/19 Page 4 of 6



                                   New York, New York 10020
                                   Phone: (212) 548-2100
                                   Fax: (212) 548-2150
                                   smassand@mcguirewoods.com

                                   Attorneys for Defendant Bank of America, N.A.


TO:   Clerk of the Court

      Dave Shostack
      4 Suttonwood Dr.
      Commack, NY 11725
      daveshostack@yahoo.com

      Self-Represented Plaintiff




                                     4
Case 1:19-cv-09162-LGS Document 1 Filed 10/03/19 Page 5 of 6




               EXHIBIT A
Case 1:19-cv-09162-LGS Document 1 Filed 10/03/19 Page 6 of 6
